Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 28, 2014

                                            No. 04-14-00566-CR

                                        IN RE Joe L. MARTINEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On August 8, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on August 28th, 2014.


                                                                     _____________________________
                                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 2011CR6926, styled The State of Texas v. Joe L. Martinez, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.